 

 

Case 2:20-cv-14998-JMV-JBC Document 8 Filed 11/23/20 Page 1 of 2 PagelD: 212

GIORDANO, HALLERAN & CIESLA, P.C.
125 Half Mile Road, Suite 300
Red Bank, N.J. 07701-6777

(732) 741-3900

Attorneys for Plaintiffs

By: Matthew N. Fiorovanti, Esq.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AACE PHARMACEUTICALS INC, a
New Jersey Corporation,
AARKISH PHARMACEUTICALS NJ
INC, a New Jersey Corporation,
and AARKISH PHARMACEUTICALS
LLC, a New Jersey Limited , .
Liability Company, Civil Action No. 2:20cv14998

Plaintiffs,

i
i
i
i
i
y. STIPULATION ACKNOWLEDGING
SERVICE AND ESTABLISHING
t
DEADLINE TO RESPOND TO
I
i
i
i
E
i
t

COMPLAINT

INFINITY MULTIVENTURES INC., a
Delaware Corporation, INFINITY
AARKISH VENTURES, LLC, a New
York Limited Liability Company,
SANJAY DAYMA, SANDEEP MEHTA AND
VAIBHAV MANEK

Defendants.

 

WHERAS, on October 26, 2020, plaintiffs AACE Pharmaceuticals
Inc., a New Jersey Corporation, Aarkish Pharmaceuticals NJ Inc.,
a New Jersey Corporation, and Aarkish Pharmaceuticals LLC, a New
Jersey Limited Liability Company (collectively, “Plaintiffs”),
filed a Complaint against defendants Infinity Multiventures Inc.,

a Delaware Corporation, Infinity Aarkish Ventures, LLC, a New York
 

Limited Liability Company, Sanjay Dayma, Sandeep Mehta and Vaibhav
Manek (collectively, “Defendants”);

WHEREAS, Jorge Salva, Esq. has advised counsel for Plaintiffs
that he has been retained to represent all Defendants in this
action;

WHEREAS, Defendants, through counsel, have requested an
extension of the time to answer or respond to the Complaint until
January 7, 2021;

NOW, THEREFORE, IT IS STIPULATED AND AGREED THAT:

1. Jorge Salva, Esq. hereby sclaewledacs service of the
Summons and Complaint on behalf of defendants Infinity
Muiltiventures Inc., Infinity Aarkish Ventures, LLC, Sanjay Dayma,
Sandeep Mehta and Vaibhav Manek on November 10, 2020; and

2. The deadline for Defendants to answer, plead or

otherwise respond to the Complaint is hereby extended to January

 

 

Ty 202k /

Lil Prue Me fl. SL
Ml YL)iL Ye / c. ae

Matthew N. Fiorovanti, Esq. Jorge Sava, Esq.

GIORDANO, HALLERAN & CIESLA, LAW OFFICES OF JORGE SALVA,

PC. PLLC

Attorneys for Plaintiffs, AACE Attorneys for Defendants,

Pharmaceuticals Inc., Aarkish Infinity Multiventures Inc.,

Pharmaceuticals NJ Inc., and Infinity Aarkish Ventures,

Aarkish Pharmaceuticals LLC LLC, Sanjay Dayma, Sandeep

Mehta and Vaibhav Manek

DATED: November 23, 2020

Docs #4751662-v1
